EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment (except the title) was given in a telephone interview with Xiaodong Zhang (RN: 76,068) on March 23, 2021.

The application has been amended as follows:
IN THE TITLE
SEMICONDUCTOR STRUCTURE HAVING A REPAIRED DIELECTRIC LAYER 

IN THE CLAIMS
1.    (Currently Amended) A semiconductor structure, comprising:
a base substrate, wherein the base substrate includes a substrate and a plurality of discrete fins on the substrate;

an interlayer dielectric layer over the base substrate and covering tops of the different gate structures, wherein the interlayer dielectric layer has a contact opening exposing surfaces of the first and second doped epitaxial layers;
a repaired dielectric layer formed on the exposed surfaces of the first doped epitaxial layer and the second doped epitaxial layer;
a metal layer formed on the repaired dielectric layer;

a conductive plug on the metal layer and filling the contact opening in the interlayer dielectric layer.
2.    (Currently Amended) The semiconductor structure according to claim 1, wherein: the repaired dielectric layer is made of one of SiO2, SiNx, SiNxOy, GeNx, GeO2, TiO2, CoO2, NiO2, Al2O3, or a combination thereof.
3.    (Currently amended) The semiconductor structure according to claim 1, wherein: the repaired dielectric layer has a thickness of about 8 Å to about 10 Å.

the repairing process is an annealing process, a UV irradiation process, or a combination thereof.
5.    (Previously Presented) The semiconductor structure according to claim 1, wherein: the metal layer is made of one of Ti, Pt, Ni, Cr, W, Mo, Co, NiPt, or a combination thereof.
6.    (Original) The semiconductor structure according to claim 1, wherein: the metal layer has a thickness of about 10 Å to about 50 Å.
7.    (Previously Presented) The semiconductor structure according to claim 1, wherein:
	the first doped epitaxial layer is formed on a first fin and on a side of a first gate structure formed on the first fin, and
the second doped epitaxial layer is formed on a second fin and on a side of a second gate structure formed on the second fin.
8.    (Cancelled) 
9.    (Previously Presented) The semiconductor structure according to claim 1, wherein:
the first doped epitaxial layer has a first width greater than a width of each of the plurality of discrete fins in a direction perpendicular to sidewall surfaces of the plurality of discrete fins, and

10.    (Previously Presented) The semiconductor structure according to claim 1, further including:
an isolation structure formed on the substrate between the plurality of discrete fins.
11.    (Currently amended)  The semiconductor structure according to claim 10, wherein: the repaired dielectric layer is further conformally formed on sidewall surfaces of the plurality of discrete fins, wherein gaps are formed between the repaired dielectric layer and the isolation structure.
12.    (Previously Presented) The semiconductor structure according to claim 11, wherein: the metal layer fills up the gaps between the repaired dielectric layer and the isolation structure.

	Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious of a semiconductor structure as defined in the above .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOUXIANG HU/Primary Examiner, Art Unit 2898